Exhibit 32.1 SECTION 1350 CERTIFICATIONS I, Elon Musk, certify, pursuant to 18 U.S.C. Section1350, that, to my knowledge, the Quarterly Report of Tesla, Inc. on Form10-Q for the quarterly period ended March 31, 2017, (i)fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and (ii)that the information contained in such Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of Tesla, Inc. Date: May 9, 2017 /s/Elon Musk Elon Musk Chief Executive Officer (Principal Executive Officer) I, Deepak Ahuja, certify, pursuant to 18 U.S.C. Section1350, that, to my knowledge, the Quarterly Report of Tesla, Inc. on Form 10-Q for the quarterly period ended March 31, 2017, (i)fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and (ii)that the information contained in such Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of Tesla, Inc. Date: May 9, 2017 /s/Deepak Ahuja Deepak Ahuja Chief Financial Officer (Principal Financial Officer)
